Fourth Court of Appeals
                                       San Antonio, Texas

                                  MEMORANDUM OPINION
                                           No. 04-17-00056-CV

                                      IN RE Veronika Mae CAPP

                                    Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Patricia O. Alvarez, Justice
                  Irene Rios, Justice

Delivered and Filed: February 8, 2017

PETITION FOR WRIT OF MANDAMUS DENIED

           Relator Veronika Mae Capp filed a petition for writ of mandamus on February 2, 2017,

complaining of an order issued by the trial court on December 12, 2016, finding Relator in

contempt of court and ordering her incarcerated for six months. Relator also filed a motion for

emergency stay. The court has considered Relator’s petition for writ of mandamus and is of the

opinion that Relator is not entitled to the relief sought. Accordingly, the petition for writ of

mandamus and motion for emergency stay are denied. See TEX. R. APP. P. 52.8(a).

                                                       PER CURIAM




1
 This proceeding arises out of Cause No. 13-01-0013-CVA, styled In the Interest of P.A.L. and P.D.L., Children,
pending in the 81st Judicial District Court, Atascosa County, Texas, the Honorable Donna S. Rayes presiding.